DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s reply dated 13 May 2022 to the previous Office action dated 24 March 2022 is acknowledged. Pursuant to amendments therein, claims 1, 3, and 5-18 are pending in the application.
The rejection under 35 U.S.C. 103 made in the previous Office action is withdrawn in view of applicant’s claim amendments, but a new (modified) rejection under 35 U.S.C. 103 is made herein in view of applicant’s claim amendments.

Election/Restrictions
Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 January 2020.
	Claims 1, 3, 5-8, and 17-18 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-8, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mujumdar (US 2017/0281609 A1; published 05 October 2017; of record).
	Mujumdar discloses granulate formulations of pirfenidone (abstract) wherein a tablet formulation comprises granules containing 84.23 wt% pirfenidone, 6.21 wt% microcrystalline cellulose filler, 2.05 wt% silica glidant, and 4.64 wt% polyvinylpyrrolidone (i.e., povidone) binder (Example 1 Table 1; paragraph [0099]) wherein filler may be microcrystalline cellulose or mannitol (paragraph [0053]) wherein commercially available crystalline pirfenidone suitable for the formulation has D90 particle size of 114-151 µm whereas smaller particle size commercially available pirfenidone has a tendency to form agglomerates (paragraph [0037]) wherein pirfenidone has poor powder flowability characteristics for formulation processing (paragraph [0036]) wherein “when included intragranularly, the glidant can be in an amount of about 1 wt % to about 5 wt %” (i.e., glidant is optional in the granules) (paragraph [0056]) wherein a tablet is an oral dosage form (paragraph [0075]) wherein disintegrant such as sodium starch glycolate or croscarmellose sodium may optionally be included within the granules (paragraph [0049]).
	Although Example 1 of Mujumdar does not include sugar alcohol such as mannitol as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Mujumdar as discussed above and to substitute mannitol (i.e., a sugar alcohol) for the microcrystalline cellulose in the granules of Example 1 of Mujumdar, with a reasonable expectation of success, given that Mujumdar teaches that microcrystalline cellulose and mannitol are both suitable fillers.
Further regarding claim 1, although the claim recites less than 10 wt% disintegrant, such recitation encompasses no disintegrant (i.e., 0 wt% disintegrant), and the granules of Example 1 of Mujumdar contain no disintegrant.  See, e.g., MPEP 2173.05(c)(II).
	Further regarding claim 1, the weight ratio of mannitol to pirfenidone as discussed above is 6.21:84.23, which equals about 7.37:100, which is within the claimed range of 2:100 to 20:100.
Further regarding claim 1, although the granules of Example 1 of Mujumdar contain glidant, Mujumdar also discloses that glidant is optional in the granules, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Mujumdar as discussed above and to make the granules of Example 1 of Mujumdar without glidant, with a reasonable expectation of success.
Further regarding claim 17, although the granules of Example 1 of Mujumdar contain glidant, Mujumdar also discloses that glidant is optional in the granules, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Mujumdar as discussed above and to make the granules of Example 1 of Mujumdar without glidant, with a reasonable expectation of success.  Furthermore, although the granules of Example 1 of Mujumdar do not contain disintegrant, Mujumdar also discloses that disintegrant may optionally be included in the granules, and thus it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Mujumdar as discussed above and to make the granules of Example 1 of Mujumdar with disintegrant such as sodium starch glycolate or croscarmellose sodium included therein, with a reasonable expectation of success.  Such results in granules containing a mixture consisting of pirfenidone, mannitol, sodium starch glycolate or croscarmellose sodium, and povidone, as claimed.
	Regarding claim 18, although Example 1 of Mujumdar does not indicate that the pirfenidone therein is crystals having particle size distribution D90 of 100-200 microns as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Mujumdar as discussed above and to use crystal pirfenidone having particle size distribution D90 of 114-151 microns in the granules of Example 1 of Mujumdar, with a reasonable expectation of success, in order to use commercially available pirfenidone suitable for the formulation having less tendency to form agglomerates (i.e., having better powder flowability characteristics) given that pirfenidone has poor powder flowability characteristics for formulation processing as suggested by Mujumdar.
	Further regarding claim 18, although the claim recites less than 6.4 wt% disintegrant, such recitation encompasses no disintegrant (i.e., 0 wt% disintegrant), and the granules of Example 1 of Mujumdar contain no disintegrant.  See, e.g., MPEP 2173.05(c)(II).
	Further regarding claim 18, the weight ratio of mannitol to pirfenidone as discussed above is 6.21:84.23, which equals about 7.37:100, which is within the claimed range of 3:100 to 20:100.

Response to Arguments
Applicant's arguments filed 13 May 2022 have been fully considered but they are not persuasive.
Applicant argues that Mujumdar does not suggest a formulation without at least some amount of intragranular glidant because Mujumdar teaches that it improves flowability and processability and thus Mujumdar teaches away from exclusion of intragranular glidant (remarks pages 6-8).  In response, Mujumdar states, “when included intragranularly, the glidant can be in an amount of about 1 wt % to about 5 wt %” (paragraph [0056]), a reasonable interpretation of which is that glidant need not be included intragranularly, given the inclusion of “when” therein.  Such interpretation is compatible with the view that intragranular glidant is a preferred embodiment because it improves flowability and processability, and that exclusion of intragranular glidant is a nonpreferred embodiment.  Per MPEP 2123(I), a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments, and per MPEP 2123(II), preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.
Applicant argues that although Mujumdar discloses mannitol and microcrystalline cellulose as fillers, Mujumdar also discloses mannitol but not microcrystalline cellulose as a lubricant, and thus Mujumdar recognizes that the two have different properties, and Mujumdar does not suggest any specific reason for replacing microcrystalline cellulose with mannitol (remarks page 8).  In response, two different substances such as mannitol and microcrystalline cellulose, of course do not have identical properties, because they are different substances.  However, Mujumdar does disclose both of them as fillers, and such disclosure is sufficient to provide a reasonable expectation of success in replacing one with the other, without the need for additional rationale/reasoning for such replacement.
Applicant argues that Examples 10 and 15 demonstrate that use of mannitol results in unexpected hardness as compared to use of microcrystalline cellulose as in Comparative Examples 7 and 8 (remarks pages 8-9).  In response, the purported unexpected results are not commensurate in scope with the claims, in that all constituents and concentrations thereof in the tablets as recited in Examples 10 and 15 are not recited in the claims.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617